Citation Nr: 0326355	
Decision Date: 10/03/03    Archive Date: 10/15/03

DOCKET NO.  00-10 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to service connection for arthritis of the left 
knee and left ankle.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel




INTRODUCTION

The veteran served on active duty from February 1957 to 
February 1961 and from March 24 to March 26, 1970.  The 
record also shows unverified service in the Air National 
Guard ending in December 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) of the Department of Veterans Affairs (VA) on appeal 
from a rating determination by the St. Petersburg, Florida 
Regional Office (RO).  This case was previously before the 
Board in April 2001.


REMAND

Following a review of the veteran's claims file, the Board 
finds that development requested in its April 2001 remand has 
not been performed.  In Stegall v. West, 11 Vet. App. 268, 
271 (1998), the United States Court of Appeals for Veterans 
Claims (hereinafter "the Court")-concluded that the Board 
had erred when it considered a claim when the RO had not 
conformed to the dictates of the earlier Board remand.

In April 2001, the Board remanded the veteran's claim to 
determine the precise nature of any left knee and left ankle 
disorders and their relationship to service.  In relevant 
part, the Board asked the RO to schedule the veteran for a VA 
orthopedic examination.  Specifically, the VA examiner 
conducting this evaluation was to determine whether the 
veteran had arthritis of the left knee and left ankle, its 
approximate date of onset and its probable etiology as well 
as review the entire claims file.

Pursuant to the Board's request, the veteran was afforded a 
VA examination in October 2002.  At that time the examiner 
noted the history of the veteran's claim of a left knee 
injury in 1959.  The veteran reported that he struck his left 
ankle at the same time coming down a ladder while fixing an 
aircraft engine.  He reported swelling in the left knee and 
that it was documented in the log books at the facility, at 
which he was working.  He reported that this injury occurred 
while he was on active duty between 1956 and 1961.  The 
examiner concluded the veteran's left knee and ankle 
arthritis were related to service.  No reference is made to 
the claims folder and the review of the medical evidence does 
not reveal knee or ankle pathology until the 1990's.  He now 
contends that there is some relationship to his active and 
inactive duty for training.

The Board notes that service medical records are entirely 
negative for treatment of a left knee and left ankle injury 
at any time during the veteran's active duty.  Other medical 
records currently associated with the claims folder include 
VA treatment for left ankle pain and swelling in October 
1996.  Also of record is VA treatment for an apparent injury 
to the right knee and ankle while working as an aircraft 
engine mechanic in late November 1996.  In addition, a left 
knee and left foot injury appears to have been reported by 
the veteran as part of an application for federal civil 
service employment disability retirement, in an earlier 
November 1996 written statement (at that time the veteran 
referred to becoming disabled in June 1996).  

Again, the Board notes that it does not appear that the 
examiner reviewed the entire claims file, as requested by the 
Board in the April 2001 remand.  Although the medical opinion 
suggests a relationship between arthritis of the left knee 
and ankle to service, in this particular instance the opinion 
is not shown to have been based on a review of service 
medical records of the veteran.  Hence, the October 2002 VA 
examination report clearly was not responsive to the remand 
order.  Further it is not clear that the examiner was an M.D.

The Board also notes that in its prior April 2001 remand, the 
RO was also instructed to verify the veteran's periods of 
active duty for training and inactive duty for training and 
perform a search for any service medical records from such 
periods.  The Board notes that records from the veteran's 
period of National Guard service were previously obtained and 
associated with the claims file.  However, the RO did 
subsequently attempt to obtain any additional outstanding 
records.  In response to an RO request for information, the 
record includes a June 1992 VA Form 3101 which indicated that 
no original service medical records were available.  There 
was also no verification of the veteran's periods of active 
duty for training and inactive duty for training dates.  
Although the Board's prior remand did request this 
information and it was not obtained, the Board notes that the 
RO has made every reasonable effort to obtain the 
information.  The Board further notes that the veteran has 
made no contentions of any pertinent treatment during a 
period of reserve service.  Accordingly, the Board will not 
repeat its previous requests regarding this development, as 
it appears it is no longer necessary.

However, this matter must be remanded for the other reasons 
discussed hereinabove.  The Board recognizes that the case 
was previously remanded and regrets further delay; however, 
it must be noted that the Court in a number of cases has 
determined that where the record before the Board is 
inadequate, a remand is mandatory rather than permissive.  
Ascherl v. Brown , 4 Vet. App. 371, 377 (1993); Sanders v. 
Derwinski, 1 Vet. App. 88 (1990); Littke v. Derwinski, 1 Vet. 
App. 90 (1990).  

Additionally, while the case is in remand status, the RO 
should provide appropriate notice under the Veterans Claims 
Assistance Act of 2000 (VCAA).  Specifically, the veteran 
should be informed as to what evidence the VA would obtain, 
and what evidence he would be responsible for obtaining.  See 
38 U.S.C.A. § 5100 et. seq. (West 2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Final adjudication by the 
Board cannot be undertaken without this notice.  See 
Quartuccio.

Thus, to ensure that VA has met its duty to assist the 
veteran in developing all facts pertinent to his claim, the 
case is REMANDED to the RO for the following development:

1.  The RO should furnish the veteran and 
his representative a letter notifying 
them of the VCAA and the duties to notify 
and assist imposed thereby, specifically 
as regards the service connection claim 
currently on appeal.  The letter should 
include a summary of the evidence 
currently of record that is pertinent to 
the claim, and specific notice as to the 
type of evidence necessary to 
substantiate the claim.  It should also 
be indicated which party would obtain 
what evidence.  The veteran should be 
asked whether he is undergoing continuing 
treatment for his left knee and left 
ankle, and if so, attempts to obtain 
pertinent records should also be 
undertaken.  It is noted that there 
should be no reference to receiving the 
evidence within 30 days.

2.  The RO should ascertain if the person 
conducting the October 2002 examination 
was a physician.  If so, make 
arrangements for the VA physician who 
conducted the orthopedic examination in 
October 2002 (or another VA physician if 
this physician is not available or if he 
was not a M.D.), to review the record and 
provide a specific medical opinion as to 
the following:

a.  Identify all current left knee 
and left ankle disabilities.

b.  For each disability identified, 
is it as likely than not that such 
disability is causally related to a 
disease or injury in service? 

The addendum report must be based on a 
review of the claims folder.  Again any 
opinion provided should include 
discussion of specific evidence of 
record, including service medical records 
and the October 2002 VA opinion.  If the 
examiner agrees or disagrees with any 
opinion of record, he/she should specify 
the reasons therefore.  However, another 
examination need not be scheduled in this 
case unless the physician believes this 
is necessary.  The examiner must set 
forth the complete rationale underlying 
any conclusions drawn or opinions 
expressed.  

3.  Upon receipt of the examination 
report, the RO should review the report 
to ensure that it is adequate for rating 
purposes.  If not, the RO should return 
the examination report to the examining 
physician and request that all questions 
be answered.

4.  The RO should then review the claims 
file and ensure that all notification and 
development action required by VCCA is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107 are fully complied with 
and satisfied.  

5.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim by 
evaluating all evidence obtained after 
the last statement or supplemental 
statement of the case was issued.  If the 
benefit sought on appeal remains denied, 
the RO must furnish the veteran and his 
representative an appropriate 
supplemental statement of the case and 
allow them a reasonable period of time to 
respond.  Thereafter, the case should be 
returned to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



